Citation Nr: 0421938	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the groin. 

3.  Entitlement to service connection for residuals of 
shrapnel wounds to the right hand. 

4.  Entitlement to service connection for residuals of a 
gunshot wound to the chest. 

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for malaria. 

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1967 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which granted a 10 
percent rating for PTSD and otherwise denied the claims 
sought on appeal.  (Although the November 2001 rating 
decision and June 2002 statement of the case styled the issue 
as one of entitlement to service connection for malaria, in 
the reasons and bases the RO addressed the question of 
whether new and material evidence has been received to reopen 
a claim for service connection for malaria.)  The veteran 
entered a notice of disagreement with this decision in 
December 2001; the RO issued a statement of the case in June 
2002; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in July 2002.  The veteran 
appeared and testified at a personal hearing in December 2002 
before the undersigned Veterans' Law Judge.  

In October 2003, the Board remanded these issues to the RO 
for additional development that included to request service 
medical records, and afford the veteran a VA psychiatric 
examination and medical opinions.  With regard to the issues 
of entitlement to an increased rating for service-connected 
PTSD and whether new and material evidence has been received 
to reopen a claim for service connection for malaria, that 
development was completed to the extent possible and the case 
was returned to the Board.  

The issues of entitlement to service connection for shrapnel 
wounds to the groin, shrapnel wounds to the right hand, and 
residuals of a gunshot wound to the chest are addressed below 
in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims of 
entitlement to an increased rating for service-connected PTSD 
and whether new and material evidence has been received to 
reopen a claim for service connection for malaria has been 
obtained; the RO has notified the appellant of the evidence 
needed to substantiate the claims addressed in this decision, 
obtained all relevant evidence designated by the appellant, 
and provided a VA medical examination and medical opinions in 
order to assist in substantiating the claims for VA 
compensation benefits; further, in light of the grant of a 
100 percent disability rating for PTSD, there is no 
reasonable possibility that additional assistance would 
further aid in substantiating that claim.

2.  The evidence for and against the veteran's claim for 
increased rating for PTSD is in equipoise on the question of 
whether his service-connected PTSD manifests symptomatology 
that more nearly approximates total occupational and social 
impairment.

3.   In a December 1970 rating decision, the RO denied 
service connection for malaria, finding that there was no 
evidence of malaria in service; the veteran was duly notified 
of the decision by letter dated in January 1971; thereafter, 
the veteran did not enter a notice of disagreement within one 
year of notice of the December 1970 rating decision.

4.  The evidence received since the December 1970 rating 
decision that is new, by itself or in connection with 
evidence previously assembled, is not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of a claim for service connection for 
malaria.  


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 100 percent schedular rating for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.130, Diagnostic Code 9411 (2003).

2.  The December 1970 rating decision that denied service 
connection for malaria is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.204, 20.304, 20.1103 (2003).  

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for malaria.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2003); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish an 
increased rating for PTSD and to reopen a claim for service 
connection for malaria.  RO letters in December 2003 and 
March 2004 advised the veteran of the evidence required to 
substantiate a service connection claim; requested from the 
veteran copies of any records or documents he had regarding 
his claims; advised the veteran what evidence had been 
received; advised that VA would request any information or 
evidence the veteran wanted VA to obtain, including any 
medical evidence from his doctors about which he told VA; 
notified the veteran that VA was requesting a medical 
opinion; and requested the veteran to provide information 
regarding medical treatment; the RO sent a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  A June 2001 letter had 
previously advised the veteran of the evidence required to 
substantiate a service connection claim, that VA would 
request any information or evidence the veteran wanted VA to 
obtain, including any medical evidence from his doctors about 
which he told VA; the RO requested the veteran to provide 
information regarding medical treatment, and sent a VA Form 
21-4142 and a VA Form 21-4138 for this purpose.  Thus, the 
veteran has been advised which portion of evidence is to be 
provided by him and which portion VA will attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  These documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio, 16 Vet. App. at 183. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The original VCAA notice 
was provided to the veteran in June 2001, before the RO 
decision that is the subject of this appeal.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, in the March 2004 letter, the RO asked the 
veteran to "provide us with any evidence or information you 
may have pertaining to your appeal," including any evidence 
that he had not already provided.  In a letter informing the 
veteran that his appeal had been certified to the Board, the 
RO informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  In the case of the veteran's 
claim, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records.  The veteran was afforded a VA 
compensation examination and medical etiology opinions.  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.  

In light of the grant of a 100 percent schedular rating for 
PTSD, no further evidence is necessary to substantiate the 
veteran's claim for a disability rating in excess of 50 
percent for his service-connected PTSD.  See 38 U.S.C.A. § 
5103(a) (West 2002).  As to the application to reopen a claim 
for service connection for malaria, there is no reasonable 
possibility that additional assistance would further aid in 
substantiating the veteran's claim for VA compensation 
benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002).  
The Board finds no indication that there is any additional 
relevant evidence that has not been obtained and, absent the 
receipt of new and material evidence, there is no duty to 
provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d)(4).  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the cited legal authority.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____). 

II.  Increased Rating for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 9411 effect from November 7, 1996, 
using the General Rating Formula for Mental Disorders, a 50 
percent disability rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

The Global Assessment of Functioning Scale (GAF) is a scale 
score reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.)).  The GAF 
is based on all of the veteran's psychiatric impairments.  A 
GAF of 31 to 40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or an major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for 
dysthymia.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Service connection for anxiety reaction has been in effect 
from August 1970.  The service-connected anxiety reaction was 
subsequently diagnosed as PTSD; therefore, service connection 
is in effect for PTSD.  In September 2000, the veteran 
entered a claim for increased rating for PTSD.  The November 
2001 rating decision on appeal granted an increased rating of 
10 percent.  During the appeal, in a May 2004 supplemental 
statement of the case, the RO increased the disability rating 
for PTSD to 50 percent.  

The veteran contends that a higher disability rating than 50 
percent is warranted for his service-connected PTSD.  Through 
his representative, the veteran contends that the GAF scores 
and VA medical opinion regarding the veteran's social and 
industrial impairment due to PTSD are sufficient to raise a 
reasonable doubt as to whether a 100 percent rating is 
warranted.  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that the evidence is in relative equipoise on the 
question of whether the veteran's service-connected PTSD has 
manifested total occupational and social impairment.  

The evidence of record that weighs against a finding that the 
veteran's PTSD has resulted in total occupational and social 
impairment includes a report of an April 2001 VA PTSD 
examination that included findings of mild PTSD symptoms; the 
opinion that the veteran's ability to maintain employment and 
perform job duties in a reliable, flexible, and efficient 
manner appeared to be mildly impaired; disability in the 
mild-to-definite range; and a GAF of 62, which represents 
some mild symptoms, including depressed mood and mild 
insomnia, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  

The evidence of record that weighs in favor of a finding that 
the veteran's PTSD has resulted in total occupational and 
social impairment includes a private psychological 
consultation and a VA examination report and medical opinion.  
A private psychological consultation in November 2002 
reflects findings of considerable restriction of affect and 
diminished interest in life activities, intrusive 
recollections, recurrent dreams, increased anger and 
agitation, history of anger and violent outbursts, 
hypervigilance, and diminished concentration; the opinion 
that the veteran's PTSD adversely impacted his daily 
functioning, and that he had severe relationship problems; 
and a GAF of 45, which indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning, and contemplates no friends and an inability to 
keep a job.  

A January 2004 VA mental disorder examination reflects an 
Axis I diagnosis of chronic and severe PTSD; the opinion that 
the veteran's social adaptability and interactions with 
others was severely to totally impaired due to problems with 
irritability, depression, anxiety, and desire to isolate; the 
opinion that flexibility, adaptability, and efficiency in the 
industrial environment are totally impaired due to 
irritability and anxiety; an opinion that marijuana use was 
primarily related to PTSD; and a GAF of 38, which indicates 
some impairment in reality testing or communication, or an 
major impairment in several areas, and contemplates avoiding 
friends due to depression, neglecting family, and inability 
to work.  

In addition, the veteran's personal hearing testimony in 
December 2002 before the undersigned Veterans' Law Judge 
reflects that the veteran did not work, driving a truck 
brought on a lot of stress, he became easily irritated or 
angry, he had left numerous jobs, had nightmares, and got 
along with his wife but not his daughter or other people.  
His wife's personal hearing testimony reflects that the 
veteran was very impatient, did not like to be in big crowds, 
mostly stayed at home, experienced nightmares, and was 
agitated.  Based on this evidence, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's service-connected PTSD has manifested total 
occupational and social impairment so as to warrant a 100 
percent disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411. 

III.  New and Material Evidence to Reopen Service Connection 
for Malaria

In a December 1970 rating decision, the RO denied service 
connection for malaria, finding that there was no evidence of 
malaria in service.  The veteran was duly notified of the 
decision by letter dated in January 1971; thereafter, the 
veteran did not enter a notice of disagreement within one 
year of notice of the December 1970 rating decision.  For 
this reason, the December 1970 rating decision that denied 
service connection for malaria is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. 
§§ 20.204, 20.304, 20.110.  In September 2000, by claiming on 
his Application for Compensation that malaria began in 
service in 1968, the veteran effectively entered a request to 
reopen service connection for malaria.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The November 2001 RO 
rating decision on appeal denied reopening of the claim for 
service connection for malaria.  The Board has a legal duty 
to address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002)).  Since the veteran's application to reopen his 
claim was filed earlier (in September 2000); the version of § 
3.156 in effect before August 29, 2001 applies.  As applied 
to the present claim, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the final December 
1970 RO rating decision.

The bases of the December 1970 RO rating decision were that 
there was no record of malaria in service.  The evidence of 
record at the time of the December 1970 RO rating decision 
included service medical records, the veteran's Application 
for Compensation, and a VA examination report.  Service 
medical records reflect that in July 1968 the veteran 
reported a history of malaria about [?] week[s?] prior.  A 
malarial prophylaxis program was instituted in April 1968.  A 
summary of hospital admission reflects that the veteran was 
hospitalized from July 15 to July 24, 1968 for a diagnosis of 
malaria.  At a June 1970 examination in service the veteran 
denied any history or symptoms of night sweats, and reported 
that he had been treated for combat fatigue.  Clinical 
findings at the June 1970 service separation examination were 
negative for malaria.  

On his Application for Compensation, the veteran claimed that 
his malaria began on July 4, 1968 at Dong Ha, Vietnam.  A 
November 1970 VA (psychiatric) examination report reflects 
the veteran's report of having lost two days from work 
because of chills and fever; a history of complaints of 
sweatiness, fatigability, and chills and a fever every couple 
of months; and the veteran's reported history of being 
hospitalized for three months in service and treated for 
malaria (and battle fatigue).  A November 1970 VA malarial 
smear resulted in the clinical finding of no malaria 
organisms.  

The evidence received subsequent to the December 1970 RO 
rating decision includes the veteran's written submissions 
and personal hearing testimony.  At a personal hearing in 
December 2002 before the undersigned Veterans' Law Judge, the 
veteran testified in relevant part that he had not been 
diagnosed with malaria or tested for malaria since he was 
discharged from service, and had not sought medical treatment 
for malaria; and that he thought some of his symptoms were 
due to malaria.  

After a review of the evidence, the Board finds that the 
evidence received since the December 1970 decision that is 
new, by itself or in connection with evidence previously 
assembled, is not of sufficient significance that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for malaria.  The additional evidence 
shows few complaints that could possibly reflect symptoms of 
malaria, no treatment for malaria at any time since service 
separation, and no diagnosis of malaria at any time during 
the post-service period, and no current diagnosis of malaria.  
For these reasons, the Board finds that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for malaria, so the claim 
to reopen service connection for malaria must be denied.  38 
U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. §§ 3.102 (2003); 38 
C.F.R. § 3.156(a) (2001). 


ORDER

A 100 percent schedular rating for service-connected PTSD is 
granted, subject to the criteria for payment of monetary 
awards.

New and material evidence not having been received, the claim 
to reopen service connection for malaria is denied. 


REMAND

In the July 2004 written brief presentation, the veteran's 
representative requested the Board to again remand to the RO 
the issues of entitlement to service connection for shrapnel 
wounds to the groin, shrapnel wounds to the right hand, and 
residuals of a gunshot wound to the chest.  In October 2003, 
the Board remanded these issues to the RO, in part, to 
schedule the veteran for a VA general medical examination to 
determine any current disabilities of the groin, right hand, 
and chest, and medical opinions regarding the likely etiology 
of any such disorder.  The record reflects that the 
examination was requested, and a notation indicates that the 
examination was cancelled; however, the record does not 
reflect that the veteran was notified of the date of the 
examination, or that the reason for the cancellation of the 
examination was the veteran's failed to report for the 
examination.  For this reason, the Board will again REMAND 
these issues to the RO for additional development that 
includes a VA general medical examination and medical 
opinions.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998) (remand by the Board confers upon a claimant, as a 
matter of law, the right to compliance with remand orders).  

Accordingly, to ensure full compliance with due process 
requirements and to assist in the development of the 
veteran's claim, the issues of entitlement to service 
connection for shrapnel wounds to the groin, shrapnel wounds 
to the right hand, and residuals of a gunshot wound to the 
chest are REMANDED for the following:

1.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded a general medical examination of the 
veteran's groin, right hand, and chest to determine 
the nature and etiology of any current scarring or 
residuals of wounds to these areas.  Send the 
claims folder to the VA medical examiner for review 
of the relevant documents in the claims file.  

The VA examiner is requested to examine the veteran 
to determine the nature and etiology of any 
disorders of the veteran's groin, right hand, or 
chest.  Any and all indicated evaluations, studies, 
and tests deemed necessary by you should be 
conducted.  The examiner should review the relevant 
portions of the claims file in conjunction with the 
examination and indicate in writing that he or she 
has done so.  

The examiner is requested to opine whether it 
is at least as likely as not (50 percent or 
more likelihood) that any disorders of the 
veteran's groin, right hand, or chest that may 
be present, to include scars, are 
etiologically related to an alleged shrapnel 
wound or gunshot wound injury in service.  The 
examiner is also requested to provide a 
rationale for any opinion expressed.  If the 
examiner is unable to render any opinion with 
resort to speculation, he or she should so 
indicate in writing.  

2.  The RO should again review the record and 
readjudicate the issues of entitlement to 
service connection for shrapnel wounds to the 
groin, shrapnel wounds to the right hand, and 
residuals of a gunshot wound to the chest.  
The RO should consider any additional evidence 
added to the record since the May 2004 
supplemental statement of the case, including 
the examination report and etiology opinions 
requested herein.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and should 
be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



